Van Brunt, J.
The affidavit upon which the order was made, the allegation of indebtedness being* simply upon information and belief without stating the sources of information, is not a sufficient allegation to support any facts necessary to be established to entitle the court to issue the order for examination, and the examination in this case shows the necessity of the rule requiring facts to be stated, and not conclusions. Many cases have come before me where third parties have been damaged before the court without any reason whatever, and such orders are a hardship and should be discountenanced.
Proceedings dismissed as without jurisdiction.